DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170067747 A1 (Ricci), in view of US 20160001781 A1 (Fung) and in further view of US 20060267781 A1 (Coulter).
Regarding Claims 1 and 13, Ricci teaches:
A system for using artificial intelligence to present geographically relevant user-specific recommendations based on vehicle operator attentiveness, the system comprising: at least a transport communication device installed in a vehicle; at least a driving condition sensor, in communication with the at least a transport communication device, the at least a driving condition sensor designed and configured to: monitor system configuration installed in a vehicle that has a plurality of sensors to collect various info, e.g. environmental info that the vehicle operates in, vehicle status, driver state/conditions (i.e. attentiveness level), location/position of the vehicle, and available assistance that the system may provide to the driver at or near the vehicle area; e.g. Fig. 19, driver health data; Figs. 30-31 the vehicle is near a border, determine whether driver needs language assistant and provide translation service; Figs. 36-37 determine vehicle location and provide payment assistant and etc.; [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location).
Ricci does not illustrate explicitly on methods of detecting driver attentiveness. However, Fung teaches (Fung: Fig. 21, estimating driver safety factor (e.g. driver state) based on measured driver info and vehicle info; Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour); Figs. 88-89, detect crash condition and Figs. 97-98 crossing center line (i.e. external sensing), where the driver and vehicle conditions can be estimated through many means including artificial intelligence); 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ricci with methods of detecting driver attentiveness as further taught by Fung. The advantage of doing so is to provide a mechanism to monitor vehicle and driver state to improve driving safety (Fung: [0006]-[0007]).
Ricci does not illustrate explicitly on recommendation of attraction based on location and driver state. However, Coulter teaches (Coulter: Figs. 1A-B, based on driver state, location and environmental condition (day or night) to recommend attraction e.g. rest area or hotel etc.) 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ricci with recommendation of attraction based on location and driver state as further taught by Coulter. The advantage of doing so is to provide a mechanism to monitor vehicle and driver state for possible mitigating actions (Coulter: [0004]-[0006]).
Regarding Claims 2 and 14, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the at least a driving condition sensor further comprises at least a road-facing camera configured to capture a video feed of conditions external to the vehicle (Ricci: [0302], exterior facing camera).
Regarding Claims 3 and 15, Ricci as modified teaches all elements of Claims 1/2 and 13/14 respectively. Ricci as modified further teaches:
The system of claim 2, wherein capturing the video feed further comprises: detecting external objects; and generating at least a driving condition datum as a function of detected external objects (Ricci: Fig. 33, a vehicle in another lane).
Regarding Claims 4 and 16, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the at least an operator sensor further comprises at least an operator-facing camera configured to capture a video feed of the operator (Fung: Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour)).
Regarding Claim 5, Ricci as modified teaches all elements of Claims 1/4. Ricci as modified further teaches:
The system of claim 4, wherein capturing the video feed of the operator further comprises: detecting operator face contours; and generating at least an operator state datum as a function of the detected operator face contours (Fung: Figs. 33-34, driver state based on eyelid movement, Figs. 35-36 driver head movement (i.e. head contour))
Regarding Claim 6, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
The system of claim 1, wherein the at least an operator sensor is further configured to generate the at least an operator state datum by determining a direction of operator focus (Fung: Figs. 33-34, driver state based on eyelid movement, [0306], detect lack of focus of vehicle operator).
Regarding Claims 7 and 17, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein determination of attentiveness level further comprises: making a risk determination as a function of the at least a driving condition datum; and determining the attentiveness level based on the risk determination (Fung: [0693]-[0696], determine driver state in consideration of environmental risk levels).
Regarding Claim 8, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
The system of claim 1, wherein making the risk determination further comprises: extracting a plurality of historical operator data and a plurality of correlated historical driving condition data; generating a machine-learning model as a function of the plurality of historical operator data and the plurality of correlated historical driving condition data; and making a risk determination using the machine-learning model and the at least a driving condition datum (Ricci: [0228], [0425], profile data include driving history (e.g. historical, current, and/or future travel destinations), bioinformatics, medical info, likes/dislikes, hobbies, contacts, and etc.; Fung taught that driver state and vehicle info can be obtained through AI, where correlating historic data (ground truce) with current acquisition data is a known practice in neural network based AI).
Regarding Claim 9, Ricci as modified teaches all elements of Claim 1. Ricci as modified further teaches:
The system of claim 1, wherein determining the attentiveness level further comprises: determining a direction of operator focus; and generating an attentiveness level using the direction of operator focus (Fung: Figs. 33-34, driver state based on eyelid movement, [0306], detect lack of focus of vehicle operator).
Regarding Claims 10 and 18, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the recommender module is further configured to make a selection from the at least a local attraction datum by: receiving a plurality of operator preference variables; generating a loss function of the plurality of local attraction data using the plurality of operator preference variables; and minimizing the loss function (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location, where neural network is trained to use selective variables).
Regarding Claims 11 and 19, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein the recommender module further comprises a language processing module configured to provide the output message as a function of operator preferred language (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location).
Regarding Claims 12 and 20, Ricci as modified teaches all elements of Claims 1 and 13 respectively. Ricci as modified further teaches:
The system of claim 1, wherein: receiving the at least a local attraction datum includes receiving a plurality local attraction data; and the recommender module is further configured to select at least a local attraction datum from the plurality of local attraction data (Ricci: [0672]-[0674], a display to provide a list of locations as points of interest or potential interest to the user based on driver state and vehicle location; Coulter: Figs. 1A-B, based on driver state, location and environmental condition (day or night) to recommend attraction e.g. rest area or hotel etc.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHITONG CHEN/
Primary Examiner, Art Unit 2649